 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                   SOUTHERN DIVISION
11
12   JUDITH A. BEALL,                          CASE NO. 8:18-CV-00814 JLS (KESx)
13                      Plaintiff,             ORDER DISMISSING ENTIRE
                                               ACTION WITH PREJUDICE
14          vs.
15   EDWARDS LIFESCIENCES LLC,                 Hon. Josephine L. Staton
16                      Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                                        ORDER DISMISSING ENTIRE ACTION
                                                                        WITH PREJUDICE
     LEGAL_US_W # 96398541.1
 1          The Court, having read and considered the stipulation of the parties for
 2   dismissal of the entire action with prejudice, and good cause appearing therefor,
 3
 4          IT IS HEREBY ORDERED THAT this action is dismissed in its entirety
 5   with prejudice and that each of the parties shall bear her/its own respective
 6   attorneys’ fees and costs incurred in this action.
 7
 8
                                                     JOSEPHINE L. STATON
 9   DATED: November 26, 2018
                                                       Hon. Josephine L. Staton
10                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            ORDER DISMISSING ENTIRE ACTION
                                               -1-                          WITH PREJUDICE
     LEGAL_US_W # 96398541.1
